Citation Nr: 0629942	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1984 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Decision and Remand in January 2006 which 
determined that new and material evidence had been received 
to reopen the veteran's claims for service connection for 
right ear hearing loss and for left ear hearing loss.  In 
addition, the Board remanded the case to the RO in order to 
provide the veteran with a VA examination for the purpose of 
determining whether the veteran has current hearing loss in 
either or both ears, whether the veteran has tinnitus, and, 
if so, whether these conditions were caused by or aggravated 
by service.  This matter was originally on appeal from two 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  First, the RO decision in 
December 2002, in pertinent part, reopened claims of service 
connection for right ear and left ear hearing loss based on 
receipt of new and material evidence, but denied these claims 
on the merits.  The second RO decision in January 2003 denied 
service connection for tinnitus.     


FINDINGS OF FACT

1.  There is no competent evidence of the current presence of 
left ear hearing loss.

2.  The veteran had right ear hearing loss on entry into 
service; and the preexisting right ear hearing loss did not 
increase in severity during the veteran's period of active 
military service. 

3.  The preponderance of the evidence is against a causal 
link between the veteran's current tinnitus and any remote 
incident of service, including acoustic trauma.




CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, and 3.309 (2005).

2.  Right ear hearing loss was not aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005). 

3.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 1133, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, if an organic disease of the nervous 
system (to include sensorineural hearing loss) becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309.  


Pursuant to the January 2006 Remand, in March 2006 the 
veteran underwent a VA examination for the purpose of 
determining whether he has hearing loss of the right ear, 
hearing loss of the left ear, or tinnitus, and, if so, 
whether such condition(s) were incurred in or aggravated by 
service.  The March 2006 medical examination fully complied 
with the instructions provided in the January 2006 Remand.  
The examiner reviewed all the relevant medical records in the 
claims file, obtained a history from the veteran, and 
evaluated the veteran with appropriate audiological testing.  
In addition, the examiner interpreted all prior audiological 
evaluations in the veteran's claims file, including the 
audiological evaluation provided to the veteran upon entry 
into service, the audiological examination provided at his 
exit exam in December 1988, and the VA audiological 
examination conducted in May 1989.  The examiner also opined 
on the etiology of the veteran's purported hearing loss and 
tinnitus.  Because the RO obtained a competent medical 
opinion on whether the veteran's purported hearing loss and 
tinnitus were caused or aggravated by military service in 
light of all available evidence of record, the Board finds 
that there has been substantial compliance with the Board's 
January 2006 Remand.  See Dyment v. West, 13 Vet. App. 141 
(1999). 

Initially, the veteran contends that his tinnitus was caused 
by, and his bilateral hearing loss was aggravated by, working 
around loud machinery at Reynolds Community Hospital while he 
was stationed at Fort Sill, Oklahoma.  Specifically, the 
veteran claims that he was exposed to "constant noise from 
sterilizers, sonic cleaners, instrument washers, and 
washers/sterilizers."  According to the veteran, "hearing 
protection was available and used only in work area 1, but 
the noise was loud in all areas in the work place."  The 
veteran asserts that his hearing decreased somewhat while he 
was in the service and has continued to decrease since his 
discharge from active duty.   

II. Entitlement to service connection for left ear hearing 
loss

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 then operates to establish when a hearing loss 
disability can be service connected.  Hensley at 159. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The VA 
examination of March 2006 documents the pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
10
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The veteran does not have a hearing 
loss disability of the left ear as defined by 38 C.F.R. § 
3.385.  In the light of the fact that the March 2006 results 
did not show compensable hearing loss in the left ear, the 
claim for service connection is denied, as there is no 
evidence of current disability.  

As there is no medical evidence of a sensorineural hearing 
loss in the left ear, during or after service, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

III. Entitlement to service connection for right ear hearing 
loss

The veteran contends that his right ear hearing loss was 
aggravated by military service.  The Board finds that the 
competent medical evidence of record reveals that the 
veteran's hearing loss preexisted his period of military 
service and that the veteran's hearing loss was not 
aggravated or exacerbated by military service.

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).

Here, service medical records indicate that the veteran's 
right ear hearing loss existed prior to service.  
Audiological testing at the veteran's entrance examination 
conducted in December 1984 indicated moderate high frequency 
hearing loss in the right ear at 4000Hz.  38 C.F.R. § 3.385  
At entry pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
45

No competent medical evidence of record contradicts the 
audiological examination results from the veteran's 1984 
entrance examination which found that the veteran's right ear 
high frequency hearing loss predated service.  In fact, there 
are several notations in the service medical records that the 
right ear hearing loss pre-existed service and was shown on 
entry.  Accordingly, the preexistence of sensorineural 
hearing loss of the right ear is shown upon entry into 
service, and the presumption of soundness does not attach 
with respect to this disability, and the issue becomes 
whether the disease or injury was aggravated during service.   

As noted in a decision of the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a 
claim for service connection for that disorder, 
but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that 
case section 1153 applies and the burden falls on 
the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that 
the increase in disability is due to the natural 
progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The competent medical evidence of record indicates that his 
current right ear hearing loss was not aggravated or 
exacerbated by military service.    

Audiological testing conducted in July 1985 and May 1987 
indicated high frequency hearing loss in the right ear.  
These examinations indicated: 




HERTZ



500
1000
2000
3000
4000
RIGHT
July 1985
25
20
20
40
65
RIGHT
May 1987
10
10
10
25
30

The audiological results from the December 1988 exit 
examination were similar to results from earlier audiologic 
testing which indicated that the veteran had mild to 
moderately severe high frequency hearing loss of the right 
ear.  This examination found:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
35

The examiner noted that the veteran has a history of hunting 
without ear plugs.  A subsequent consultation medical 
examination report dated December 21, 1988, noted: "34 year 
old with asymmetric hearing loss AD existed without 
progression since 1984.  +tinnitus.  Mild mod SNHL High 
frequency.  All SOL cochlear.  Normal exam..."       

Therefore, the results of audiological testing done at entry 
and at separation from service actually showed improvement in 
the veteran's hearing acuity. The condition was no worse when 
he left service than when he entered. To the extent any of 
the in-service audiograms showed different findings, that can 
reasonably be considered just a temporary increase in 
symptoms, not a permanent worsening of the condition, based 
on the 1988 results, and also based on the results of the 
audiological testing conducted by VA in May 1989 (within one 
year of separation), which, again, were almost identical to 
the results of the audiological testing conducted at the 
veteran's entrance examination in December 1984.  The results 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
45

Therefore, looking at the contemporaneous evidence, the 
service medical records and the evidence within the first 
post-service year do not show worsening of the right ear 
hearing loss.  Again, it is the veteran's burden to establish 
aggravation.  He has submitted opinions by Dr. Norman 
McAlester, who he implies reviewed his service medical 
records.  

In a medical examination report dated September 2002, Dr. 
McAlester concluded that the veteran was exposed to acoustic 
trauma while in the military "which did affect his hearing a 
great deal at that time."  Dr. McAlester opined: "We 
obtained a second hearing study which showed a slight 
worsening from his previous hearing study which was shown to 
be abnormal while he was in the military.  There was some 
high-pitched hearing losses that was quite exaggerated...He 
[the veteran] and I both feel quite certain that these were 
direct results of the injuries while sustained in his 
military stay.  The acoustic trauma was obviously directly 
responsible for some of the hearing impairments..."  

In the January 2003 opinion Dr. McAlester states: "[The 
veteran] also complains of hearing loss bilaterally and 
tinnitus bilaterally.  His old medical records, even dating 
back to the time he was in the Army, indicate that [the 
veteran] has suffered from tinnitus bilaterally and hearing 
loss bilaterally since that time.  According to the second 
hearing study done on 9-17-02, it showed a slight worsening 
from his hearing study, which showed to be abnormal while he 
was in the Army.  He and I continue to feel certain that 
these injuries were sustained while in his military career."

These opinions are not persuasive for the following reasons.  
First, Dr. McAlester opinions go to incurrence.  With the 
clear demonstration of preexisting right ear hearing loss 
upon entry into service, the question is one of aggravation, 
not incurrence.  Wagner, supra.  Dr. McAlester never 
recognizes that the veteran had right ear hearing loss before 
service nor render an opinion as to aggravation.  To the 
extent his opinions can be read to implicitly state there is 
some relationship between the veteran's impaired hearing 
acuity and in-service acoustic trauma, perhaps hinting at 
aggravation, the opinions are still not persuasive. 

Dr. McAlester's medical opinions are not backed by the 
clinical evidence found in the audiological examinations 
conducted prior to June 1989.  In addition, there is no 
indication that Dr. McAlester reviewed the medical evidence 
within the veteran's claims file before coming to his 
conclusions.  In fact, Dr. McAlester's medical opinions seem 
to be based upon the subjective medical history provided by 
the veteran.  The opinions are vague and general in nature.  
Dr. McAlester never specifically mentions the dates of the 
examinations to which he is referring or to specific results 
of audiological examinations conducted in service.  The 
medical opinions proffered by Dr. McAlester lack credibility 
because the reports are absent audiological data from the 
veteran's period of military service.  At no point in his 
opinions does he cite to the numerous audiological reports in 
the veteran's service medical records or does he provide a 
comparison between those findings and more recent 
audiological results.  Because Dr. McAlester concluded that 
the veteran has suffered bilateral hearing loss since he was 
in the military, an opinion that is clearly contradicted by 
the veteran's service medical records, the Board reasonably 
concludes that his opinion appears to rely at least in part, 
if not entirely, on the veteran's recitation of his medical 
history.  Accordingly, Dr. McAlester's findings are 
insufficient on which to base a determination on whether the 
veteran is entitled service connection for hearing loss of 
the right ear.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(the Court of Veterans Appeals determined that medical 
evidence was inadequate where medical opinions were general 
conclusions based on history furnished by appellant and on 
unsupported clinical evidence).   

In contrast, the veteran under a VA examination in 2006 by an 
audiologist, who reviewed the entire record.  At the March 
2006 examination, the examiner explained that the veteran 
reported a history of noise exposure before he entered into 
the military.  The veteran stated that he has been a 
recreational hunter since he was a child and that he has 
never used hearing protection while hunting.  However, the 
veteran denied recent exposure to recreational noise.  The 
veteran also reported that he was currently being treated for 
high blood pressure and degenerative disc disease, with 
prescribed medications. 

After reviewing the veteran's claims file and noting the 
results of the audiological testing conducted on the veteran, 
the examiner concluded:

It is my opinion, that it is less than 
likely that current hearing loss or 
tinnitus was incurred as a result of 
military service or aggravated by 
military service.  It is also my opinion, 
that it is as likely as not that hearing 
loss was pre-existing and could have 
resulted from a history of recreational 
noise exposure, and current hearing 
status and reported tinnitus possibly 
influenced by illness, medications or 
nicotine use.

In light of the fact that the conclusions in the March 2006 
VA audiological examination report are based on objective 
clinical evidence, they are far more persuasive.

There is also a private medical examination report dated 
November 1991 by Dr. Violet St. John, but it provides no 
opinion on whether the veteran's hearing loss of the right 
ear was aggravated by military service.  The audiological 
examination given in November 1991 indicated that 
audiological testing "demonstrates normal hearing 
bilaterally."  The examiner noted: "He does have a high 
frequency hearing loss on the right, around 8000, compatible 
with cochlear loss.  I suspect the tinnitus is related to 
that."  Notably, the 1991 examination indicates that the 
veteran has normal hearing up to 8000Hz.  If accurate, 
arguably this examination is an improvement from the findings 
of the audiological examinations conducted while the veteran 
was in the military.        

The Board has considered statements and testimony from the 
veteran.  Although he has asserted that he has hearing loss 
due to in-service acoustic trauma, the medical evidence fails 
to establish that the veteran's hearing loss was aggravated 
by military service.  While the veteran may believe that he 
has hearing problems caused by an in-service injury or 
military noise exposure, he is a lay person and has no 
competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).



IV. Service connection for tinnitus

There is no competent medical evidence on the record that 
links the veteran's current tinnitus to military service.

While it is clear that service medical records reveal that 
the veteran had tinnitus in service, it is not clear whether 
the tinnitus noted on the veteran's exit examination was 
diagnosed in service or at the veteran's entrance examination 
in 1984.  Although there is no mention of tinnitus noted in 
the veteran's entrance examination report, the veteran's exit 
examination seems to infer that tinnitus was present prior to 
service.  What is clear is that the competent medical 
evidence of record does not link the veteran's current 
tinnitus to military service.  

Tinnitus was first mentioned in the audiological results from 
the veteran's exit examination conducted in December 15, 
1988.  The audiologist opined: "Pt. taking ETS phys.  EPTS 
hearing loss AD - - see MEPS phys 7 Aug. 84.  Hx of hunting 
without ear plugs.  Tinnitus AU, worse AD.  No vertigo.  
Results: WNL AS, moderate to severe HFSNHL AD - no 
significant change since entrance test.  Special tests 
suggest cochlear SOL.  H-1 profile.  Not a hearing aid 
candidate."  

Due to the high frequency hearing loss in the right ear, the 
veteran received further testing in a consultation 
examination.  The consultation sheet dated December 21, 1988, 
noted the reason for further testing: "34 year old with 
asymmetric hearing loss AD [which] existed without 
progression since 1984.  +tinnitus.  Mild mod SNHL High 
frequency.  All SOL are cochlear.  Normal exam..."    

In this instance, the presumption of soundness applies to the 
veteran because of the absence of clear and unmistakable 
evidence that the veteran had tinnitus at the time he entered 
military service.  A notation on an exit examination report 
is not enough evidence to rebut the "presumption of 
soundness."  Accordingly, the Board finds that the 
preexistence of tinnitus is not established by clear and 
unmistakable evidence, and the presumption of soundness 
applies to this claim.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).      
  
At VA audiological testing conducted in March 2006, the 
veteran reported that he had noticed a constant "high 
frequency bell ringing" sound in both ears, worse in the 
right ear, for the past 18 years.  The veteran denied having 
tinnitus prior to entering military service.  The examiner 
noted that an examination dated November 1991 reported that 
the veteran complained of hearing loss, tinnitus and 
sinusitis and that he was smoking 1 1/2 packs of cigarettes per 
day."  After reviewing the veteran's claim file and all 
relevant medical evidence, the examiner concluded: "It is my 
opinion, that it is less than likely that current hearing 
loss or tinnitus was incurred as a result of military service 
or aggravated by military service.  It is also my opinion, 
that it is as likely as not that hearing loss was pre-
existing and could have resulted from history of recreational 
noise exposure, and current hearing status and reported 
tinnitus possibly influenced by illness, medications or 
nicotine use."

The Board finds the March 2006 VA audiological report to be 
both objective and reliable.  Unlike the other medical 
opinions of record, the March 2006 opinion was obtained after 
the examiner reviewed the veteran's claims file.  In 
addition, the examiner used clinical evidence to support her 
opinion.

In light of the fact that none of the medical opinions of 
record were rendered after reviewing the veteran's entire 
audiological history and service medical records, the Board 
finds that the veteran's claim must fail.       

The Board has considered statements and testimony from the 
veteran.  Although he has asserted that he has tinnitus 
because of in-service acoustic trauma, the medical evidence 
fails to establish that the veteran's tinnitus was caused or 
aggravated by military service.  While the veteran may 
believe that he has tinnitus caused by an in-service injury 
or military noise exposure, he is a lay person and has no 
competence to offer a medical opinion in that regard.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 


Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  

V. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Letters dated November 2002 and September 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the November 2002 letter 
was not sent prior to initial adjudication of the veteran's 
hearing loss claims and the September 2003 letter was not 
sent prior to initial adjudication of the veteran's tinnitus 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the hearing loss 
claims were readjudicated and an additional statement of the 
case (SOC) was provided to the veteran in July 2003, and the 
tinnitus claim was readjudicated and a supplemental statement 
of the case (SSOC) was provided to the veteran on all claims 
in April 2006.  

While the November 2002 letter and September 2003 letters did 
not specifically tell the claimant to provide any relevant 
evidence in his possession, nevertheless, as a practical 
matter, the Board finds that he has been notified of the need 
to provide such evidence for the following reasons.  First, 
the September 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  In addition, the November 2002 letter 
advised the veteran to tell VA if he knew of any additional 
evidence that he would like them to consider for the 
condition(s) addressed by the claims.  The September 2003 
letter also advised the veteran that he must give VA enough 
information about his records so that VA can request them 
from the person or agency that has them.  Lastly, he was told 
that it was his responsibility to make sure that VA receives 
all requested records that aren't in the possession of a 
Federal department or agency.  Moreover, there is no 
allegation by the claimant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the claims.  As the Board concludes above that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
  
Moreover, to the extent either the 2002 or 2003 letters were 
deficient in any respect, the veteran was sent another letter 
after the case was remanded, dated in March 2006.  That 
letter fully complied with VA's duty to notify and was 
followed by a readjudication via the April 2006 supplemental 
statement of the case.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA, 
and the veteran was afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
treatment records, and identified private records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.
 
The veteran was also afforded a VA audiological examination 
in March 2006, with an opinion as to the likely relationship 
between the claimed conditions and military service.  38 
C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

   

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals














 Department of Veterans Affairs


